881 F.2d 1075
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rita Sanders GEIER, et al., Plaintiffs-Appellees,United States of America, Plaintiff Intervenor-Appellant,v.Raymond RICHARDSON, Jr.;  et al., PlaintiffsIntervenors-Appellees, H. Coleman McGinnis, etal., Plaintiffs Intervenors-Appellees,v.Ned McWHERTER, et al., Defendants-Appellees.
No. 88-5155.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1989.

Before MERRITT, BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
It is hereby ordered that the judgment in this case is vacated and the case is remanded to the United States District Court for the Middle District of Tennessee for consideration in light of Independent Federation of Flight Attendants, Petitioner v. Anne B. Zipes et al.